Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The office refers to the Applicant’s Arguments Page 8-11 under section (103) are not persuasive as Applicant’s arguments with regards to claims other than those rejected under the 103 of Ribuad, MacMahan  and US 2017/0284401 to Kreienkamp et al. with specious arguments such as: excessive number (Page 9 with regards to four references) is generally considered by the office to be non-persuasive as long as each reference has provided clear reasoning’s for said modifications which the office has shown in each modification statement and Applicant has not argued against the modifications other than to allege they would require undue hindsight which was not used in the modification statements selections other.  Similarly the office finds arguments of Ribuad, McMahan and Kreienkamp with an unsubstantiated argument as to the criticality of R1 that does not reflect the position raised by the office in the last Final rejection, with regards to Arguments and 103 rejection of claim 1 that laid out the clear advantage disclosed in McMahan and the lack of criticality reflected in the disclosure of Ribaud when taken with the teachings of McMahan.  
The office; however, has determined that the modification of MacMahan and Ribuad would not include the feature of the taper as amended into the rest of the feature of the claims, as Ribuad in view of MacMahan would be motivated to incorporate all the feature of MacMahan to meet the location which would overcome the initial taper of Ribaud relied upon to meet claim 5, as the MacMahan shape would be required for locating as MacMahan suggests, the passages upstream as required by the claims. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745